23 So. 3d 1259 (2009)
Christopher Todd McCORMICK, Appellant,
v.
STATE of Florida, Appellee.
Nos. 2D08-5591, 2D08-5592.
District Court of Appeal of Florida, Second District.
December 30, 2009.
*1260 James Marion Moorman, Public Defender, and Jean Marie Henne, Special Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Elba C. Martin-Schomaker, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Affirmed without prejudice to any right Mr. McCormick may have to file a timely and facially sufficient motion, pursuant to Florida Rule of Criminal Procedure 3.850, seeking to withdraw his plea on the ground that it was involuntary because he was misadvised as to whether the East Pasco County sentences would be concurrent to previously imposed West Pasco County sentences. See Sawyers v. State, 566 So. 2d 942 (Fla. 2d DCA 1990); Raben v. State, 715 So. 2d 331 (Fla. 1st DCA 1998).
SILBERMAN, VILLANTI, and LaROSE, JJ., Concur.